Citation Nr: 1605374	
Decision Date: 02/11/16    Archive Date: 02/18/16

DOCKET NO.  13-00 221A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial disability rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. M. Kreitlow

INTRODUCTION

The Veteran had active military service from February 1988 to June 1991.  The Board notes that the character of the Veteran's discharge as listed on his DD 214 is Other Than Honorable; however, by administrative decision issued in March 2012, VA determined that his service is considered honorable for VA purposes.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which granted service connection for PTSD and awarded a 50 percent initial disabling rating, effective March 4, 2010.  

The Veteran appeared and testified at a Board hearing held at the RO before the undersigned Veterans Law Judge in October 2015.  The transcript of this hearing has been associated with the claims file.  


FINDINGS OF FACT

1.  Prior to November 7, 2012, the evidence demonstrates that the Veteran's PTSD symptoms were not productive of more than occupational and social impairment consistent with reduced reliability and productivity. 

2.  Starting November 7, 2012, the evidence shows the Veteran endorsed psychotic symptoms such as auditory hallucinations, paranoid ideation, ideas of reference and severe hypervigilance beyond what was normal for veterans with PTSD, and he was thought to be delusional.  A Global Assessment of Functioning (GAF) score of 40 was assigned January 23, 2013.  Reasonable doubt has been resolved in the Veteran's favor as to whether his psychotic symptoms were related to his service-connected PTSD rather than a nonservice-connected psychiatric disorder.  Thus, the Veteran's PTSD as of November 7, 2012, was consistent with occupational and social impairment productive of deficiencies in most areas; however, the Veteran's PTSD was not productive of total occupational and social impairment.  

3.  As of September 10, 2014, the evidence establishes that the Veteran's PTSD symptoms were not productive of the psychotic symptoms previously shown but were consistent with those symptoms reported prior to November 2012 and, therefore, as of this date, his PTSD is not productive of more than occupational and social impairment consistent with reduced reliability and productivity.


CONCLUSIONS OF LAW

1.  Prior to November 7, 2012, the criteria for a disability rating in excess of 50 percent for service-connected PTSD are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).

2.  For the period of November 7, 2012, through September 9, 2014, the criteria for a disability rating of 70 percent, but no higher, for service-connected PTSD are met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).

3.  As of September 10, 2014, the criteria for a disability rating in excess of 50 percent for service-connected PTSD are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a).  This appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311(Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required. 

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  The Board notes that there appear to be VA mental health treatment records from approximately September 2010 to January 2011 that have not been associated with the claims file.  The available VA treatment records show, however, that a GAF score of 65 was assigned in September 2010.  As discussed below in more detail, the September 2010 VA examiner assigned a GAF score of 52 indicating moderate severity in symptoms or moderate impairment whereas the GAF score of 65 indicates only mild severity in symptoms or mild impairment.  Thus, the Board finds that these missing treatment records would not support a disability rating higher than the 50 percent assigned.  Therefore, further efforts to obtain these records are not required as they would not result in evidence relevant to the claim.  The Board also finds that all other efforts have been made to obtain relevant, identified and available evidence.  The Veteran and his representative have not contended otherwise.

Subsequent to certification of the Veteran's appeal in March 2015, additional relevant evidence was associated with the claims file, but not considered by the RO; however, the Veteran waived consideration of this additional evidence by the agency of original jurisdiction (AOJ) at the October 2015 Board hearing.  

The duty to assist also includes providing the Veteran a thorough and contemporaneous examination.  Green v. Derwinski, 1 Vet. App. 121 (1991).  The Veteran was afforded in initial PTSD examination in September 2010.  In July 2015, he was afforded a PTSD review examination.  Significantly, the Board observes that he does not report that the condition has worsened since he was last examined, and thus a remand is not required solely due to the passage of time.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Furthermore, the Board notes that the reports of these examinations reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate physical examinations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that these examination reports are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2009); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.  

Thus, the Board finds that VA has satisfied its duties to inform and assist the Veteran.  Additional efforts to assist or notify him would serve no useful purpose.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims. 

II.  Analysis

The Veteran is seeking an initial disability rating higher than 50 percent for his service-connected PTSD.  

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  Evaluation of a service-connected disorder requires a review of the veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.  

It is also necessary to evaluate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the veteran's favor, 38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Veteran's claim for a higher evaluation for PTSD is an original claim that was placed in appellate status by his disagreement with the initial rating award.  In these circumstances, separate ratings may be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Veteran's PTSD is evaluated under Diagnostic Code 9411.  The regulations establish a general rating formula for mental disorders.  38 C.F.R. § 4.130.  

The current 50 percent disability rating requires a showing of:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

And, the criteria for a 100 percent rating are:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112  (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id.; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118 . 

Psychiatric examinations frequently include the assignment of a GAF score, which is defined by DSM-IV (American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)) as a number between zero and 100 percent, that represents the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health illness.  Higher scores correspond to better functioning of the individual.  The GAF score and the interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown , 8 Vet. App. 240 (1995).  However, the GAF scores assigned in a case, like an examiner's assessment of the severity of a condition, are not dispositive of the rating issue; rather, the GAF score must be considered in light of the actual symptoms of the veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a). 

Factual Background 

The Veteran sought service connection for his PTSD in March 2010.  A VA examination was provided in September 2010 at which the Veteran reported having the following symptoms related to his PTSD:  almost daily intrusive thoughts causing psychological and physiological distress; nightmares two to three times a month; flashbacks two to three times a month; avoidance of thinking, talking or people that remind him of the traumatic events; inability to recall important aspects of the trauma; feelings of detachment and estrangement from others; restricted range of affect; difficulty falling asleep; irritability; anger issues; mild difficulty concentrating; significant hypervigilance; and exaggerated startle response.  

The Veteran identified interpersonal difficulties that he related to his anger issues causing significant tension between him and his family members and friends, as well as interfering with romantic relationships.  He reported, however, having good relationships with his family members and spending time with them.  He stated that any friendships he has are "superficial."  He spends most his time with his family or alone.  He also reported significant hobbies and interests including boxing, watching football, fishing and doing puzzles.    

Occupationally, he reported having worked since January (notably the record shows the Veteran had recently been released after 10 years of incarceration) at a local furniture store in the shipping and receiving department.  Although he did not report any problems performing his duties due to his PTSD, he did report some interpersonal problems arising with coworkers, especially a female supervisor who was afraid of him because he came across as aggressive and intimidating to others.  He reported being transferred to another shift when that female supervisor was not in the building.  Otherwise, he denied having lost any time at his job because of his PTSD symptoms.

On mental status examination, it was noted there were no impairments in thought process, communication, concentration, memory or judgment.  There was no indication the Veteran was unable to maintain his activities of daily living including grooming and self-care.  The Veteran's mood was described as "sad" and his affect was flat at times and tearful at other times.  He denied any auditory or visual hallucinations beyond those experienced during flashbacks.  He also denied any homicidal ideation although he did acknowledge some passive suicidal ideation such as thinking "What is it worth living for?"  

The examiner assigned a GAF score of 52 and stated that the Veteran's PTSD significantly interferes with his normal daily activities in the sense that it has caused a significant strain in his relationships with his children and friends, and limited his romantic relationships. His PTSD also interferes with employment functioning as his anger has been acknowledged by his employer and he has come under supervisory advisement as a result.

VA treatment records from January 2012 through October 2012 show the Veteran's PTSD was manifested by insomnia, hypervigilance, irritability, avoidance, mistrust and nightmares.  He consistently denied having suicidal ideation, homicidal ideation and hallucinations.  In addition, he reported working and generally doing well at that, although it is noted that he spends most of his workday separate from others due to his mistrust and irritability.  It was also noted that he spends his spare time with family and working on a clothing design project.  His most significant complaint at that time was his insomnia, which was determined to be at least in part due to his PTSD.  See May 23, 2012 Behavioral Sleep Medicine Initial Visit note.  His mood was generally reported as "ok" with a neutral affect.  A GAF score of 65 was assigned in September 2010 and was continued throughout this time.  The records reflect that the Veteran was not amenable to therapy, especially treatment with medication, for his PTSD symptoms other than taking something to help him sleep, but he did eventually agree to try individual psychotherapy.  

On November 7, 2012, the Veteran was seen for an initial evaluation for psychotherapy.  He was observed to be very guarded, suspicious and hypervigilant and appeared paranoid.  It was noted that he was evaluated by Behavioral Sleep Medicine for his insomnia and potential for cognitive behavioral therapy; however, he was discharged from that clinic because he was unwilling to comply with the request that he follow a sleep schedule, see June 13, 2012 Behavior Sleep Medicine Follow-Up note, as he would not agree to go to sleep and wake up at consistent times because he felt it was unsafe for people to be able to predict your schedule.  The Veteran also reported travelling from work to home via different routes every day for the same reason.  The treating physician commented that these appear to be unusual symptoms even among veterans with PTSD.  

The Veteran further endorsed hearing voices of dead friends that he served with in the military although he became very guarded about this during further questioning.  He also would not answer questions about visual hallucinations.  The treating physician commented that the Veteran may have psychotic symptoms that are undiagnosed as of yet as his hypervigilance seemed far beyond levels typically seen even in veterans with PTSD.  Other symptoms of psychosis were thought likely but were unclear.  The assessment was that Impulse Control Disorder was the likely diagnosis along with Anxiety State, Not Otherwise Specified; however, a diagnosis of PTSD was unclear.

The Veteran was seen again by this physician on November 27, 2012, and was noted to still be notably guarded.  He felt that his "protectiveness" for his own safety and that of his family is the only thing that keeps them safe.  In addition, his belief is that if someone knows his patterns, they will be able to harm him in some way.  He again endorsed auditory hallucinations (but denied details); however, he denied visual hallucinations, suicidal ideation and homicidal ideation.  Cognition was intact, but his insight and judgment were limited.

The Veteran was then seen on January 14, 2013 by a different provider.  He was noted to be symptomatic with anger outbursts, paranoia, nightmares, flashbacks, hypervigilance, irritability and insomnia.  He reported he did not want to go home in the same way as "you never know who is watching you."  He refused to take medication and got angry when the physician tried to explain the benefits of medication in addition to therapy.  He was noted to be slightly irritable, guarded, not volunteering any information, and having poor eye contact, although no hallucinations were noted at this visit as at the two previous visits.  

At a January 23, 2013 visit (with one of his regular physicians), he reported increased irritability, hypervigilance and sleep problems and daily use of alcohol.  His physician commented that he continued to be extremely guarded and appeared paranoid.  It was noted that he was not cooperative with therapy and thus inappropriate for any behavioral treatments while this impaired.  It was noted that he endorsed auditory hallucinations but denied visual hallucinations, homicidal ideation and suicidal ideation.  His physician again discussed with the Veteran the importance of medication in his treatment and, at her suggestion, he agreed to be seen by the urgent care physician for medication management.

According to the urgent care physician's note, the Veteran was noncooperative.  When asked to elaborate on his sleep problems, he became very defensive, hostile and argumentative.  He eventually revealed that he cannot allow himself to fall asleep because he has to watch the people around him.  When the physician suggested starting him on medication, he questioned why and when she tried to explain he got even angrier and got up and left the office.  The physician commented that the Veteran clearly had ideas of reference and paranoid ideation and she suspected that he was delusional, but that further work up was needed to clarify a diagnosis.  Her assessment was PTSD with psychotic symptoms and a GAF score of 40 was assigned.

An addendum note dated January 24, 2012, indicates the Veteran's referring psychiatrist was advised that the Veteran was very psychotic and uncooperative the day before and he was asked to see the Veteran prior to his official transfer of care.  He left messages for the Veteran but there is no record to indicate the Veteran responded or say this provider thereafter.

The Veteran saw his primary care physician about a month later and reported he was "breaking down."  He reported walking out on two psychiatric appointments because they were "blowing smoke up my *expletive*."  He stated that he does not want to take any medications.  He also reported that he was scheduled to see a veterans group in Center City.  He stated he is able to function okay at work without problem.  An August 2013 Primary Care note, however, show the Veteran was not able to become a member of this veterans group because he was not actively being seen by a psychiatrist.  

The VA treatment records are silent thereafter for mental health treatment until September 10, 2014.  At that time, the Veteran was seen again by his psychiatrist and reported there had been few changes overall.  He reported that work and school had been very busy, which was good for coping.  He was enjoying time with his daughter who would be going off to college soon.  He admitted to still being very avoidant and mistrustful, hypervigilant and troubled by almost daily nightmares.  He denied, however, having suicidal ideation or other acute issues.  His mood was noted to be okay and affect was neutral.  Significantly, he denied having hallucinations, homicidal ideation and suicidal ideation.  His cognition was intact, and his insight and judgment were preserved.  The assessment was PTSD with nightmares, avoidance and hypervigilance being the most predominant symptoms.  The Veteran agreed to a trail of medication for sleep/nightmares but remained opposed to daytime medications.

Subsequent treatment records continue to show the Veteran having difficulty with nightmares, hypervigilance and avoidance.  The Veteran agreed to start cognitive behavioral therapy and, at the end of October 2014, had his first visit with the psychotherapist.  At that visit, he completed a PCL describing an array of characteristic PTSD symptoms including hypervigilance to threat, isolation, recurring memories of trauma, exaggerated startle response to certain noises, emotional numbness, sleep troubles and avoidance of cues to the trauma.  It was noted that he continued to work as a chef although he had changed employers.  His mood was noted to be stern and affect flat; however, there was no indication of the presence of any psychotic symptoms or suicidal or homicidal ideations.

Thereafter, the Veteran continued to see his psychotherapist for cognitive behavioral therapy on a weekly basis.  These treatment records show some of the difficulties the Veteran has on a weekly basis such as difficulties with crowds, distressing memories, survivor's guilt, mistrust, sleeping, isolation, and irritability.  His mood was generally euthymic although there were days when he was depressed or neutral.  His affect was restricted to constricted.  However, he consistently denied any suicidal or homicidal ideation and his thought processes and perceptions were intact, logical and goal directed.  There was no indication in these records the Veteran had any psychotic symptoms such as hallucinations, paranoid ideation or ideas of reference.  In June 2015, the Veteran's sessions were reduced from weekly to monthly.

In July 2015, the Veteran underwent a PTSD review examination.  The examiner assessed the Veteran to have PTSD, chronic, moderate, with features of depression, which were considered as secondary to the diagnosis of PTSD.  The Veteran reported a continuation of the following symptoms: recurrent and intrusive distressing memories; recurrent distressing dreams; psychophysiological reactions to intrusive memories and distressing dreams; avoidance patterns; persistent and exaggerated negative beliefs about others, himself and/or the world; persistent and potent negative emotional states (especially anger); significant decrements in personal interests and/or activities; significant emotional distancing and detachment, emotional numbing, and general estrangement from others; easily instigated and chronic irritability, anger, and very poorly modulated potent emotional reactivity; continuation of enhanced hypervigilance/guardedness; exaggerated startle reactions; and significant sleep disturbance.  He experiences associated psychic, emotional, and physical attenuations in energy with negative functional impacts.  The Veteran's functional status is further impacted by mood dysregulation secondary to PTSD, with motivation and mood attenuations, irritability, agitation, impaired self-image, and chronically challenging anhedonia.

With regard to social functioning, the Veteran reported regular and positive contact with his parents and his siblings, and that they are a primary source of support for him.  He was in an long-standing relationship from 1991 to 2013 but reported this relationship dissolved due in large part to challenges with his PTSD symptomatology and associated emotional and psychobehavioral issues.  He reported, however, that they remain friends and speak with each other weekly.  He has three daughters with whom he stays in contact - his youngest living with him.  His mother also lives with him.  He does not date or engage in social activities except for family activities/engagements.  He has no close friends.  His sleep problems compromise his energy levels for social engagement.  He tries to go to the gym a few times a week but avoids contact with others.  He used to actively participate in his religion by attending services, but his hypervigilance and guardedness, as well as being overwhelmed by crowds, have interfered with his ability to focus on the service and he has thus stopped going.  His intense vigilance and worries about safety and potential assault has further attenuated his interest in attending any other activities and/or social events.  The examiner commented that overall, the results of the evaluation indicate severely attenuated social functioning, given the Veteran's diagnosed psychiatric condition.
  
With regard to his occupational functioning, he continues to work as a chef, now at a hotel where he has been employed for the past four and a half years.  He works the morning shift (3:00 am to 12:00 pm), which minimizes his contact with many coworkers.  He notes that he is self-directed and that his primary supervisor, who is also a veteran, has allowed him to function independently in order to minimize conflicts with others.  He has not missed any days at work due to presentation of his symptomatology.  He denied any disciplinary issues on the job, although noted that his supervisor will intervene and address directly any conflict issues he experiences with unruly customers.  He has learned to walk away before allowing his anger to build to a point after which he is unable to modulate such effectively.  In addition, he completed a formal program as a chef through the Restaurant School at Walnut Hill (Philadelphia) between late 2012 through March 2015.  

In conclusion, the examiner commented that the Veteran continues to meet full diagnostic criteria for his service-connected PTSD.  The Veteran reports symptoms in all four clusters of PTSD symptomology that relate to his reported traumatic military experiences.  Since his last evaluation in 2010, the Veteran's symptoms have continued in chronicity, intensity, and duration with related impairments predominantly evident in personal and interpersonal/social domains of functioning.  These functional areas are further compromised by the Veteran's mood dysregulation associated with PTSD, and related psychobehavioral issues (such as challenges in modulating irritability and anger).  Symptoms of the Veteran's depression interface with his diagnosed PTSD and are evidenced as motivation and mood difficulties, irritability and episodic impulsive reactivity, significant and persistent sleeping difficulties with associated attenuation in energy, and intense emotional lability.  The latter have continued to undermine in a significant way, not only the development and viability of robust supportive social and personal relationships, but also the development and sustenance of intimate/romantic relationships.  

The examiner identified the following symptoms that actively apply to the Veteran's diagnoses for VA rating purposes:  depressed mood, anxiety, suspiciousness, chronic sleep impairment, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a work like setting, obsessional rituals which interfere with routine activities, and impaired impulse control, such as unprovoked irritability with periods of violence.  The examiner opined that the Veteran's level of occupational and social impairment is best summarized by "reduced reliability and productivity."  

Analysis

After considering all the evidence of record, the Board finds that it does not support a finding that a disability rating higher than 50 percent is warranted for the Veteran's PTSD except for the period of November 7, 2012 to September 9, 2014, during which a 70 percent disability rating, but no higher, is warranted.  

Prior to November 7, 2012, the evidence showed the Veteran's disability picture was most consistent with the criteria for a 50 percent disability rating.  The Veteran's PTSD symptoms were noted to cause significant social impairment in that he has conflict with his family, little to no friends, and limited social activities although he enjoyed certain activities and spending time with his family.  Occupationally, he was able to perform the responsibilities of his employment without too much interference from his PTSD symptoms without time lost; however, there was some conflict with coworkers.  

This evidence shows difficulty in establishing and maintaining significant relationships but does not establish the Veteran is unable to do so.  In addition, this evidence fails to demonstrate the Veteran had difficulty adapting to stressful situations, especially at work, but rather he was able to continue functioning despite any stresses (for example, being switched to a different shift because of conflict with a female supervisor; adjusting his work schedule to avoid conflict with others).  Furthermore, although the evidence shows the Veteran has significant difficulties with irritability and controlling his anger, the evidence does not show he has unprovoked irritability with periods of violence or grossly inappropriate behavior.  

Moreover, there is no evidence of psychotic symptoms affecting his functioning such as hallucinations, delusions, ideas of reference, obsessional rituals, etc. that would be consistent with the symptomatology for a disability rating higher than 50 percent.  The evidence also fails to demonstrate impairment of the Veteran's speech, orientation, ability to attend to activities of daily living or personal appearance, and memory.  There is also no evidence of near-continuous panic attacks or depression.

In addition, the overall evidence for this period does not establish the Veteran was in danger of hurting himself or others despite his statements to the contrary submitted in support of his claim.  At most, he reported having passive suicidal ideation at the September 2010 VA examination but denied homicidal ideation.  The VA treatment records show, however, he consistently denied having suicidal ideation as well as homicidal ideation.  With regard to the Veteran's passive suicidal ideation, the Board notes that "[t]he degree of suicidality is on a continuum ranging from recurrent wishes to be dead, to feelings that others would be better off if one were dead ('passive suicidal thoughts'), to formulating suicidal plans to overt suicidal behaviors."  DSM-IV Handbook of Differential Diagnosis, Chapter 2, p. 112 (American Psychiatric Press, 1995).  The Veteran's reports of suicidal ideation are more like the beginning of the continuum in severity; in other words, his reports are consistent with passive suicidal thoughts.  Thus, the severity of his passive suicidal ideation is not sufficient to equal the level of the other symptoms contemplated by the criteria for a 70 percent disability rating.  

Finally, a GAF score of 52 was assigned at the September 2010 VA examination.  The VA treatment records, however, show a GAF score of 65 was assigned in September 2010 by the Veteran's treating psychiatrist.  A GAF score of 51-60 contemplates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  See DSM-IV.  A GAF score of 61-70 contemplates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Id.  Thus, the Board finds that the GAF score of 52 is indicative of no more than a moderate disability picture and thus is consistent with the 50 percent disability rating assigned.

Consequently, the Board finds that this evidence fails to demonstrate that the Veteran's PTSD is productive of such a disability picture such that its severity is consistent with the criteria for a 70 percent disability rating prior to November 7, 2012.  As of November 7, 2012, however, the VA treatment records clearly demonstrate a worsening in the Veteran's symptomatology as he began endorsing having auditory hallucinations and refused to discuss visual hallucinations.  His hypervigilance had increased to such severity as being categorized as paranoid ideation.  Although previously noted in June 2012 that he refused to follow a set pattern of sleep because he felt such would make him vulnerable, there was no indication that the severity of those problems at that time as was evidenced on November 7, 2012 and thereafter.  He also became very distrustful of his treating providers and was too guarded, hypervigilant and paranoid for treatment to be effective.  In fact, the Veteran discontinued treatment in January 2013 because of these problems.  Just before he did so, however, a GAF score of 40 was assigned due to his now presented psychotic symptoms of hallucinations, paranoid ideation and ideas of reference.  A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family and is unable to work).  See DSM-IV.  

The Board notes that the treatment records are unclear as to whether the Veteran's psychotic symptoms are related to his PTSD.  The physician who evaluated him on November 7, 2012 said a diagnosis of PTSD was unclear and that his more likely diagnosis was Impulse Control Disorder with Anxiety State, not otherwise specified.  The physician who assigned the GAF of 40, however, assessed him to have PTSD with psychotic symptoms.  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Nevertheless, when, after considering all the evidence, a reasonable doubt arises regarding a determinative issue, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Thus, in resolving reasonable doubt in the Veteran's favor, the Board will associate these psychotic symptoms with the Veteran's PTSD and, along with his worsening PTSD symptoms of hypervigilance and paranoia, the Board finds that the Veteran's disability picture as of November 7, 2012, meets the criteria for a 70 percent disability rating.  A 100 percent disability rating, however, is not warranted as the evidence fails to demonstrate that the worsening in the Veteran's symptoms caused total occupational and social impairment.  There is no evidence the Veteran was unable to work at that time.  Furthermore, although his social impairment was most likely worsened by this increase in symptoms, there is no evidence the Veteran completely isolated himself from everyone. 

As the record indicates the Veteran discontinued treatment, it is unclear exactly when this exacerbation of his PTSD ended.  An August 2013 Primary Care note shows he reported his mood was stable but he was still having some temper issues.  The Board finds, however, that this record is insufficient to clearly demonstrate the Veteran was not experiencing the same psychotic symptoms he was previously.  It is clear, however, that the Veteran's PTSD had returned to baseline when he returned to see his VA psychiatrist on September 10, 2014 as he clearly denied having any hallucinations and his thoughts were noted to be linear, his cognition intact and his insight and judgment preserved.  Rather, as before November 7, 2012, the Veteran's most prominent symptoms were noted to be nightmares, avoidance and hypervigilance.  The Veteran himself reported there were few changes overall to his symptomatology and that keeping busy and work and school had been good for his coping.  The subsequent treatment records continue to show these symptoms, as well as others such as insomnia, continued to be problematic but did not prevent the Veteran from working or maintaining significant relationships with family members.

Consequently, the Board finds that the 70 percent disability rating should be discontinued as of September 9, 2014, the day before the evidence clearly established that the Veteran's PTSD symptomatology had returned to its baseline severity, and thus the current 50 percent disability rating should be continued as of September 10, 2014.  

The Board further finds that a disability rating higher than 50 percent is not warranted for any period after September 10, 2014, because the overall evidence establishes that the Veteran's occupational and social impairment and PTSD symptomatology was most consistent with the criteria for a 50 percent disability rating.  The Board acknowledges that the July 2015 VA examiner identified several symptoms that were within the 70 percent rating criteria; however, the examiner also opined that the Veteran's PTSD was only of moderate severity and that his occupational and social impairment was best described as "with reduced reliability and productive."  Thus, the examiner clearly opined that the Veteran's PTSD was most consistent with the 50 percent rating criteria rather than the 70 percent rating criteria.  

The Board also acknowledges that the Veteran testified at the October 2015 Board hearing to having hallucinations.  His testimony as to these hallucinations was, however, vague and, upon comparison with other reports, appears to be consistent with his earlier reports of his distressing dreams and flashbacks.  Consequently, the Board does not find such report to support a higher disability rating.

Finally, the Board notes that the Veteran also reported an increase in his treatment and argues that such increase in treatment is evidence of an increase in his symptoms.  The Board respectfully disagrees.  Rather the evidence clearly demonstrates the Veteran was initially amenable to treatment (see July 3, 2012 MHC Follow Up note), but then became adverse to, and then too impaired for, the recommended treatment prior to September 2014, especially the psychotherapy that was recommended in October 2012.  He became very guarded and refused to talk with the various providers he was appointed to see.  He even walked out of some appointments and after January 2013 completely dropped out of treatment.  When he returned to treatment in September 2014, the Veteran was clearly more amenable to treatment, although still adverse to daytime medication, and was able to participate in the psychotherapy.  Thus the increase in his treatment after September 2014 is actually evidence demonstrating an improvement in his PTSD symptoms as he was now able to participate in the recommended treatment for which he was previously deemed to be impaired to participate in previously and from which he walked away.

Finally, the Board must also consider whether referral for an extraschedular disability rating is warranted pursuant to 38 C.F.R. § 3.321(b).  The discussion above reflects that the rating criteria reasonably describes and contemplates the severity and symptomatology of the Veteran's service-connected psychiatric disability.  The Veteran's disability is manifested by impairment in social and occupational functioning.  The rating criteria contemplate these impairments; hence, referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).   The Board notes that, in making this decision, it has considered whether the Veteran has other service-connected disabilities that, when combined with his PTSD, may impact the Veteran collectively.  Johnson v. McDonald, 762 F.3d 1362, 1366 (Fed. Cir. 2014).  In this case, the Veteran has no other service-connected disabilities.

ORDER

Entitlement to an initial disability rating in excess of 50 percent for service-connected PTSD is denied for the periods of March 4, 2010 to November 6, 2012, and September 10, 2014, to the present.

Entitlement to an initial increased rating of 70 percent for service-connected PTSD is granted for the period of November 7, 2012 to September 9, 2014, subject to controlling regulations governing the payment of monetary benefits.
 



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


